



COURT OF APPEAL FOR ONTARIO

CITATION:
Zurek v. Ferris, 2012
    ONCA 742

DATE: 20121105

DOCKET: C53999

Laskin, Blair and Epstein JJ.A.

BETWEEN

Deanna Zurek and Theodore Zurek-Dunne by his
    litigation guardian, Deanna Zurek

Plaintiffs (Appellants)

and

Jon Ferris and Enterprise Rent A Car Canada
    Limited

Defendants (Respondents)

Karl Arvai, for the appellants

James K. Brown and Greg Robson, for the respondents

Heard: October 3, 2012

On appeal from the judgment of Justice T. David Little of
    the Superior Court of Justice, sitting with a jury, dated June 8, 2011.

ENDORSEMENT

[1]

The appellant, Deanna Zurek, suffered soft tissue injuries to her neck
    and back, when her car was struck from behind by the respondents car.  The
    respondents admitted liability for Ms. Zureks injuries.  After a trial, a jury
    assessed her damages as follows:

·

General non-pecuniary damages: $40,000

·

Past loss of income: $40,000

·

Future loss of income: $0

·

Future care costs: $30,000

·

Loss of guidance, care and
    companionship
damages for Ms. Zureks son: $15,000

[2]

Ms. Zurek seeks to set aside the jurys verdict and asks this court to
    order a new trial.  The overriding issue on the appeal is whether the trial
    judges charge to the jury deprived Ms. Zurek of a fair trial  or, in the
    words of s. 134(6) of the
Courts of Justice Act
, R.S.O. 1990, c. C.43,
    caused a substantial wrong or miscarriage of justice.

[3]

We acknowledge that the charge was, to use Mr. Arvais word,
    unorthodox.   Moreover, some of the trial judges comments were unnecessary
    and not germane to the issues the jury had to decide.

[4]

We are nonetheless satisfied that the charge as a whole was fair.  It
    presented to the jury in a balanced way and in ordinary language the issues the
    jurors had to resolve and the evidence bearing on those issues.

[5]

For example, the trial judge instructed the jury:

·

You try and be fair and use your common sense to compensate the
    plaintiff for the injuries she sustained, the hurt that she got as a result of
    the negligence because Ferris drove into the back of her car.

·

You dont have to find great big bumps and blood and cuts to
    have a real whiplash.

·

 [I]ts hard to determine whether its faking or whether its
    real or whether its embellished.  But Ill tell you something, she all of a
    sudden went for treatment after the accident  something happened.  Things
    changed, think about that.

·

Sit and pick a fair figure, using your common sense, that will
    properly compensate her for her lost future wages caused by [the] accident

·

 [S]hes entitled to be put right back in the position she was
    in before, as best we can, so she doesnt have to walk around with a neck brace
    and a cane, trying to wash dishes.  She doesnt have to do that, so were
    trying to put her back.

[6]

That few objections to the charge were raised at trial supports our
    conclusion that the charge as a whole was fair.

[7]

Ms. Zureks main, though not only, complaint with the jurys verdict was
    its decision not to compensate her for future income loss.  The evidence at
    trial, however, reasonably supported the jurys decision on this issue.

[8]

Before the accident, Ms. Zurek had  frequently switched jobs and had
    never earned more than a modest income.  By the time of the accident, her
    commitment to remaining involved in her business, Get-Around-Organics, was
    questionable.  Indeed, when the accident occurred, she was home-schooling her young
    son.  Then, about a year before the trial, she moved from London to the
    Bracebridge area where she spent the summer in a park and leased a cabin for
    the winter.

[9]

Ms. Zurek had the burden to establish on a balance of probabilities that
    the accident prevented her from earning an income similar to her pre-accident
    income.  It is apparent from the verdict that in the jurys opinion, she failed
    to do so.  We cannot say that this opinion was unreasonable.

[10]

Finally,
    we are not persuaded that the trial judge made any legal error in his charge. 
    He told the jury, [t]he lawyers have gone through the questions with you, the
    lawyers have even put the law to you and I think theyre right, generally.

[11]

The
    trial judges charge was not perfect.  But in the words of this court in
Brochu
    v. Pond
(2002), 62 O.R. (3d) 722, at para. 68 it got the job done.

[12]

Accordingly,
    the appeal is dismissed, with costs in the amount of $15,000, inclusive of
    disbursements and applicable taxes.

John Laskin J.A.

R.A. Blair J.A.

G.J. Epstein J.A.


